DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending and examined on the merits.

Drawings
The drawings are objected to because the view numbers are not labeled with the abbreviation “FIG.”  As set forth in 37 CFR 1.84(u)(1), view numbers must be preceded by the abbreviation “FIG.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 8 are objected to because of the following informalities:  
In claim 2, the first letter of the word “Adalimumab” should not be capitalized.
In claim 3, the first letter of the word “Trypsin” should not be capitalized.
In claim 4, the first letter of the word “Chymotrypsin” should not be capitalized.
Claim 8 is objected to because “hours” should be changed to “hour.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small peptides” in claim 1 is a relative term which renders the claim indefinite. The term “small peptides” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what size a peptide must have in order to be considered a “small peptide.”  Since claim 1 is indefinite, then its dependent claims, .
Claim 2 recites the limitation "the monoclonal antibody" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to any monoclonal antibody.  
Claim 5 recites the limitation "the first digestion period" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite a “first digestion period” or any “digestion period” for that matter.  It is unclear whether “the first digestion period” is referring to the “first incubation time” of parent claim 1.  Since claim 5 is indefinite, then its dependent claims, claims 6-8, are rendered indefinite.  Therefore, claims 5-8 must be rejected under 35 U.S.C. 112(b).
Claim 9 recites the limitation "the second digestion period" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite a “second digestion period” or any “digestion period” for that matter.  It is unclear whether “the second digestion period” is referring to the “second incubation time” of parent claim 1.  Since claim 9 is indefinite, then its dependent claims, claims 10-12, are rendered indefinite.  Therefore, claims 9-12 must be rejected under 35 U.S.C. 112(b).

Claim Interpretation
Regarding “small peptides” in instant claim 1, any peptide will be interpreted as reading on a “small peptide.”
	Claim 2 will be interpreted as reciting:  The method of claim 1, wherein the target biologic is a monoclonal antibody comprising adalimumab.

	Regarding claims 9-12, the recitation “the second digestion period” will be interpreted as being the “second incubation time” of parent claim 1.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (Journal of Mass Spectrometry. 2015. 50: 285-297. Published 2/2/15. Listed on 3/6/19) in view of Yang (mAbs. 2010. 2(3): 285-298), and in light of Karpievitch (Ann. Appl. Stat. 2010. 4(4): 1797-1823. 26 pages)..
Beck discusses biosimilar antibodies, indicating that health authorities may accept very small differences between biosimilar and reference monoclonal antibodies (mAbs) with reassurance that these differences are not of clinical relevance (page 285, first paragraph).  The approval process for biosimilars relies primarily on comprehensive analytical data to establish comparability and high similarity with the original biologic (page 285, right column, second paragraph).  Extensive structural and functional comparison of biosimilar and reference products is the foundation of biosimilar development (page 286, left column, third paragraph).  In Europe and the United States, the primary amino acid sequence is expected to be the same for the biosimilar and the reference product (page 286, left column, third paragraph).  Therefore, the experiments of Beck included peptide mapping by LC-MS/MS (liquid chromatography and tandem mass spectrometry) in which the two antibodies, trastuzumab and cetuximab, and their biosimilar versions were analyzed by a bottom-up approach in which protein digests were obtained by enzymatic digestion (e.g. trypsin or an endoprotease) and LC-MS/MS of the proteolytic peptides was performed for primary sequence confirmation (page 294, right column, first full paragraph).
Given that in Europe and the United States, a biosimilar should have the same primary amino acid sequence as its reference product (page 286, left column, third paragraph) and that extensive structural comparison of biosimilar and reference products is the foundation of 
In sum, Beck is comparable to the claimed invention in that Beck renders obvious a method for determining the biosimilarity of a test antibody (‘test protein’) in relation to a reference antibody (‘target biologic’), wherein the reference antibody can be a monoclonal antibody, the method comprising the steps of:
digesting a test antibody for an incubation time using an enzyme (e.g. trypsin which reads on a protease);
applying column chromatography (liquid chromatography of LC-MS/MS reads on it) and tandem mass spectroscopy, and generating a sequence of the test antibody;
identifying the test antibody as biosimilar to the reference antibody (‘target biologic’) when the test antibody comprises 100% sequence identity to the reference antibody; and


Beck differs from the claimed invention in that Beck does not expressly disclose performing the peptide mapping with two samples of the test antibody (‘test protein’) using two proteases as follows:
digesting a first sample of a test antibody for a first incubation time using a first protease and digesting a second sample of the test antibody for a second incubation time using a second protease, wherein the first sample and the second sample are physically separated;
applying column chromatography and tandem mass spectroscopy to the first sample under conditions sufficient to enhance binding of small peptides to the column, and generating a sequence of the test antibody in the first sample;
performing the last step with the second sample, wherein the first sample and the second sample are physical separated.
Yang discloses a general procedure to detect and identify sequence variants in recombinant human monoclonal antibodies (rhumAbs) by combining HPLC-UV/MS/MS characterization of peptide maps (page 286, right column, second paragraph).  Yang teaches tryptic and chymotryptic peptide mapping (page 297, “Tryptic and chymotryptic peptide mapping” section).  Specifically, for trypsin digestion, the antibody samples were digested with the enzyme at 37°C for 5 hours (page 297, left column, fourth paragraph).  For chymotrypsin digestion, the antibody sample was digested with the enzyme at room temperature for 2.5 hours (page 297, left column, fourth paragraph).  Then, the tryptic and chymotryptic peptide digests were separated using HPLC (column and HPLC conditions previously published) (page 297, left 
Yang points out that, “Tryptic peptide mapping alone cannot necessarily provide ≥95% overall sequence coverage for rhumAb” (page 289, left column, second paragraph).  Therefore, Yang performed chymotryptic peptide mapping as a complementary method (page 289, left column, last paragraph).  The purpose of using chymotrypsin for the secondary map was to increase the sequence coverage to enable more complete detection of potential sequence variants at any residue (page 289, left column, last paragraph).  For the tryptic and chymotryptic peptide mapping, antibody samples were digested with trypsin or chymotrypsin (page 297, left column, second-to-last paragraph). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed tryptic and chymotryptic peptide mapping on two samples of the test antibody, specifically by digesting a first sample of the test antibody using trypsin (‘first protease’) and performing LC-MS/MS (in particular, HPLC-MS/MS) and repeating the same with second sample of the test antibody but using chymotrypsin (‘second protease’) in lieu of trypsin, to obtain the amino acid sequence of the test antibody when performing the method of Beck.  One of ordinary skill in the art would have been motivated to do this in order to increase the sequence coverage when performing the method of Beck; more complete sequence coverage would have been desired by Beck in order to ensure 
A holding of obviousness is clearly required.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck, Yang, and Karpievitch as applied to claims 1, 3, and 4 above, and further in view of Bandyopadhyay (Biosimilars. 2015. 5:1-18. Published December 31, 2014. Listed on IDS filed 3/6/19).
As discussed above, Beck in view of Yang (and in light of Karpievitch, cited as evidence) render obvious claim 1, 3, and 4.  Though Beck, Yang, and Karpievitch render obvious the claimed invention in which the target biologic is an antibody, including a monoclonal antibody, i.e. mAb (for example, see page 285, second paragraph; page 286, left column of Beck), the references differ from claim 2 in that they do not expressly disclose that the monoclonal antibody comprises adalimumab.
Bandyopadhyay discusses biosimilars, including biosimilar monoclonal antibodies (page 1, first paragraph).  In the study reported by Bandyopadhyay, the biosimilarity of ZRC-3197 with HUMIRA, i.e. adalimumab, which is a monoclonal antibody, has been demonstrated (abstract; page 2, left column, last paragraph).  Primary amino acid sequence analysis was performed using liquid chromatography-tandem mass spectrometry (LC-MS-MS) (page 3, left column, second column; page 7, left column, second paragraph).  Various experimental conditions, including 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to perform the method rendered obvious by Beck and Yang (in light of Karpievitch) on test monoclonal antibodies, such as ZRC-3197, to determine their biosimilarities with the monoclonal antibody adalimumab.  One of ordinary skill in the art would have been motivated to do this because demonstration of biosimilarity of test antibodies such as ZRC-3197 with adalimumab would have been sought in order to grant market authorization for biosimilars of adalimumab (HUMIRA) (see abstract of Bandyopadhyay).  There would have been a reasonable expectation of determining the biosimilarity of test antibodies (e.g. ZRC-3197) with adalimumab by the method rendered obvious by Beck, Yang, and Karpievitch since it was successfully performed with the comparable method of Bandyopadhyay involving a tryptic or chymotryptic digestion followed by LC-MS/MS for primary amino acid sequencing.  Therefore, instant claim 2 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Yang, and Karpievitch as applied to claims 1, 3, and 4 above, and further in view of Dick (Journal of Chromatography B. 2009. 877: 230-236) and Lesur (Journal of Chromatography A. 2010. 1217: 57-64).
As discussed above, Beck in view of Yang (in light of Karpievitch, cited as evidence) renders obvious claim 1, 3, and 4.  Beck, Yang, and Karpievitch render obvious the claimed invention in which the test protein is an antibody, including a monoclonal antibody, i.e. mAb (for example, see page 285, second paragraph; page 286, left column of Beck).  Furthermore, Beck in view of Yang (in light of Karpievitch) renders obvious performing amino acid sequencing on two samples of the test antibody using trypsin and chymotrypsin.  Trypsin can be considered the ‘first protease’ and chymotrypsin can be considered the ‘second protease.’  Alternatively, chymotrypsin can be considered the ‘first protease’ and trypsin can be considered the ‘second protease.’  
The references differ from claim 5 in that they do not disclose that the first incubation time (incubation time using the ‘first protease,’ i.e. trypsin or the alternative interpretation of chymotrypsin) is about 0.1 to about 1.0 hour.  Further still, the references differ from claim 6 in that they do not disclose that the first incubation time is about 0.1 to about 0.5 hour.  The references differ from claim 7 in that they do not disclose that the first incubation time is about 0.6 to about 1.0 hour.  The references differ from claim 8 in that they do not disclose that the first incubation time is about 0.5 hour.
The references differ from claim 9 in that they do not disclose that the second incubation time (using the ‘second protease,’ i.e. chymotrypsin or the alternative interpretation of trypsin) is about 0.1 to about 2.0 hours.  Further still, the references differ from claim 10 in that they do not 
Instead, Yang discloses trypsin digestion at 37°C for 5 hours and chymotrypsin digestion at room temperature for 2.5 hours (page 297, left column, fourth paragraph).
Dick discusses peptide mapping for characterizing monoclonal antibodies for the purpose of product identity (abstract).  Dick notes that “One very critical parameter in any peptide-mapping procedure is the digestion time.  Too little time and a lot of undigested peptides and missed cleavage products will result.  Too much time at the elevated digestion temperature could lead to analytical artifacts such as deamidation or oxidation in addition to non-tryptic cleavage and self-autolysis products” (paragraph bridging pages 233 and 234).  Therefore, Dick attempted to optimize digestion time by varying the digestion time to determine a point at which the digestion was acceptable (page 234, left column, second paragraph).  Figure 5 shows the chromatograms for a Medarex monoclonal antibody digested with trypsin for varied amounts of time; the amounts included 3 hours, 6 hours and 24 hours at 37°C, with or without urea (page 234, left column, second paragraph; legend of Figure 5).  Dick found that removing urea and shortening the overall time of digestion will greatly improve the overall completion of digestion; this shorter digestion time is necessary to reduce the effects of the high temperature on the product (deamidation) (page 234, left column, second paragraph).  It was concluded, “Therefore, combining this shorter digestion time with the removal of urea allows for a faster, more complete, and a more representative peptide map for a monoclonal antibody” (page 234, left column, second paragraph).

Lesur points out that for “bottom-up” proteomic workflows involving the enzymatic digestion of proteins followed by analysis of the resulting peptides by mass spectrometry, protein enzymatic digestion is one of the main time limiting factors and has led to the development of new protocols for accelerating this step (page 57, last paragraph).  Therefore, Lesur investigated the possibility to accelerate the tryptic digestion of a therapeutic monoclonal antibody (mAb) in view of its absolute quantification by LC-SRM/MS in plasma using either microwave irradiation or thermal transfer at various experimental conditions (page 58, left column, second paragraph).  The mass spectrometry is tandem mass spectrometry, LC-MS/MS (page 58, left column, second paragraph).  In particular, the reduced and alkylated mAb was enzymatically digested by incubation with a trypsin for 15 minutes in a 1400W domestic microwave oven (page 58, right column, second full paragraph).  An incubation time of 15 minutes converts to 0.25 hour, which falls in the digestion period ranges of instant claims 5, 6, 9, and 10.  

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have optimized the incubation time with trypsin to incubation times shorter than the 5 hours disclosed in Yang (page 297, left column, fourth paragraph), including incubation times of instant claims 5-12 (as low as about 0.1 hour, as high as about 2.0 hours), when practicing the method rendered obvious by Beck in view of Yang (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to do this to reduce the effects of the elevated digestion temperature on the product (in particular, reducing analytical artifacts such as deamidation or oxidation; reducing non-tryptic cleavage and self-autolysis products) and allow for a faster, more complete, and more representative map for the 
Moreover, it would have been obvious to have used any of the trypsin incubation times taught by Dick and Lesur, specifically an incubation time of 1 hour as disclosed by Dick, and 15 minutes (i.e. 0.25 hour) and 30 minutes (i.e. 0.5 hour) as disclosed by Lesur by applying microwave irradiation or thermal transfer by convection, when practicing the method rendered obvious by Beck and Yang (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to use an incubation time of 1 hour since Dick disclosed that trypsin incubation time for peptide mapping of monoclonal antibodies, speaking to a suitable trypsin incubation time of the test protein being analyzed by the method rendered obvious by Beck and Yang (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to use an incubation time of 0.25 hour or 0.5 hour under microwave irradiation or thermal transfer by convection since Lesur disclosed those as trypsin incubations times for the analysis of monoclonal antibodies by liquid chromatography with tandem mass spectrometry, speaking to 
In sum, instant claims 5-12 are rendered obvious.
A holding of obviousness is clearly required.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651